1

2

3

4

5

6

7

8

9                        UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
     PRIMACY ENGINEERING, INC., a             CASE NO. 3:18-cv-01781-GPC-MDD
12
     New Jersey Corporation,
13                                            Hon. Gonzalo P. Curiel
                                              Courtroom: 2D
14
                 Plaintiff,
                                              ORDER GRANTING
15         vs.                                DEFENDANTS’ MOTIONS TO
                                              DISMISS AND DENYING
16                                            MOTIONS TO STRIKE
     ITE, INC, a Virginia Corporation; ISPA
17   TECHNOLOGY, LLC, a Virginia              [ECF Nos. 4, 5, 7, 21, 23.]

18
     Limited Liability Company; TED
     RAITCH, an individual; CHRISTIAN
19   S. BROWN, an individual; and Does 1-
20   100,

21               Defendants.
22

23

24

25

26
27

28
1          Before the Court is Defendant ISPA Technology, LLC’s Motion to Dismiss
2    (ECF No. 4), its Motion to Strike (ECF No. 5), as well as Defendants ITE, Inc. and
3    Ted Raich’s Motion to Dismiss for Lack of Personal Jurisdiction (ECF No. 7),
4    Motion to Dismiss for Failure to State a Claim (ECF No. 23), and Motion to Strike
5    (ECF No. 21).
6          After all five motions were noticed for hearing on September 28, 2018, the
7    Court issued briefing schedules requiring the Plaintiff, Primacy Engineering, Inc.,
8    to file its response briefs on or by August 27 and August 29, 2018. (See ECF Nos.
9    6, 10.) On August 23, 2018, the above parties submitted a joint motion to amend
10   the Court’s briefing schedule so that Plaintiff might be afforded more time to file
11   its response. (ECF No. 27.) The Court, in an order dated August 28, 2018, granted
12   that motion and provided a new response brief deadline of September 10, 2018 and
13   a new hearing date of October 26, 2018. (ECF No. 28.) To date, Plaintiff has not
14   filed any oppositions.
15         Civil Local Rule 7.1.e.2 requires a party opposing a motion to file an
16   opposition or statement of non-opposition within fourteen calendar days of the
17   noticed hearing (or when otherwise scheduled by the Court). Civ. Local R. 7.1.e.2;
18   Turner v. Berryhill, No. 17CV1130-CAB-BGS, 2018 WL 501010, at *3 (S.D. Cal.
19   Jan. 19, 2018). Failure to comply with the rule “may constitute a consent to the
20   granting of a motion.” Civ. Local R. 7.1.f.3.c. Local rules have the force of law,
21   United States v. Hvass, 355 U.S. 570, 574–75 (1958), and courts have discretion to
22   dismiss cases for failure to comply with the local rules. Ghazali v. Moran, 36 F.3d
23   52, 53 (9th Cir. 1995) (affirming grant of an unopposed motion to dismiss under
24   local rule by deeming a pro se litigant’s failure to oppose as consent to grant the
25   motion). Before dismissal, the district court “weigh[s] several factors: ‘(1) the
26   public’s interest in expeditious resolution of litigation; (2) the court’s need to
27   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
28   favoring disposition of cases on their merits; and (4) the availability of less drastic

                                                2
1    sanctions.’” Id. (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
2    1986)).
3          The Court concludes that the majority of the factors weigh in favor of
4    dismissal. By all indications, Plaintiff was aware of the impending deadline to file
5    its responsive pleadings—indeed, it was upon Plaintiff’s urging that the Court reset
6    the briefing schedule to the date requested. Four weeks have elapsed since the
7    extended deadline, and still Plaintiff has not filed an opposition. Thus, the Court
8    finds that “the public’s interest in expeditious resolution of litigation,” “the court’s
9    need to manage its docket,” and “the risk of prejudice to the defendant” all weigh
10   in favor of granting the motion to dismiss. See Ghazali, 46 F.3d at 53.
11         In light of the above, it is hereby ORDERED that Defendants’ motions to
12   dismiss [ECF Nos. 4, 7, 23] are GRANTED; their motions to strike are DENIED
13   as moot. [ECF Nos. 5, 21.] It is further ORDERED that the complaint, as stated
14   against Defendants ITE, Ted Raich, and ISPA, is DISMISSED WITHOUT
15   PREJUDICE.
         Dated: October 9, 2018
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                3
